Citation Nr: 1448861	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibrocystic breast disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dysmenorrhea syndrome.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for cervical brachial syndrome.

6.  Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of 1) entitlement to service connection for a lumbar spine disorder, 2) entitlement to service connection for a cervical spine disorder, 3) entitlement to service connection for cervical brachial syndrome, and 4) entitlement to service connection for multiple sclerosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 1996 rating decision, the regional office denied service connection for fibrocystic breast disease, a chronic gynecological disease, a chronic low back strain, and a neck condition.

2.  The evidence presented since the March 1996 denial raises a reasonable possibility of substantiating the Veteran's claims for service connection for fibrocystic breast disease, a chronic gynecological disease, a chronic low back strain, and a neck condition.

3.  The Veteran's fibrocystic breast disease at least as likely as not had its onset during active duty.

4.  The Veteran's dysmenorrhea syndrome at least as likely as not had its onset during active duty.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied the Veteran's claims of entitlement to service connection for fibrocystic breast disease, a chronic gynecological disease, a chronic low back strain, and a neck condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for fibrocystic breast disease, a chronic gynecological disease, a chronic low back strain, and a neck condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for fibrocystic breast disease are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for dysmenorrhea syndrome are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen her claims of entitlement to service connection for fibrocystic breast disease, a chronic gynecological disease, a chronic low back strain, and a neck condition.  Her claims were previously denied in a March 1996 rating decision which became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.

In the March 1996 rating decision, the RO denied the Veteran's claim for service connection for a chronic gynecological disease because it found no complaint, finding, treatment, or observation of a chronic gynecological disease in service.  The RO denied her claim for service connection for fibrocystic breast disease because it found no evidence of a permanent residual or chronic disability after service.  The RO denied her claim for service connection for a chronic low back strain because it found no evidence of any complaint, finding, treatment, or observation in service, and full range of motion of the lumbar spine.  Finally, the RO denied the Veteran's claim for service connection for a neck condition because it found no evidence of a neck disability in service, notwithstanding her report of neck pain in her October 1994 Report of Medical History.

At her March 2013 videoconference hearing, the Veteran competently, and for the purpose of reopening credibly, provided new testimony that supports the conclusion that her fibrocystic breast disease, dysmenorrhea syndrome, lumbar spine disorder, and cervical spine disorder are related to service.

Specifically, the Veteran explained that her fibrocystic breast disease was first diagnosed in service in July 1992, led to her being put on profile in August 1994 and treated with Tamoxifen, and returned upon her discontinuance of Tamoxifen in October 1995.  See transcript, p. 21.  The Veteran also has a current diagnosis of fibrocystic breast disease from the December 2010 VA examiner.

With respect to dysmenorrhea syndrome, the Veteran testified that her symptoms began 17 weeks into her service, her dysmenorrhea was first diagnosed in August 1992, and the disorder was controlled via a hysterectomy in September 1999.  See transcript, pp. 23-24.

With respect to her lumbar and cervical spine disorders, the Veteran testified that these resulted from a November 1992 motor vehicle accident injury, and that she did not report her symptoms during service because she "was afraid of getting in trouble" since she had been at fault for the accident.  See transcript, pp. 11-12, 14-15.  Additionally, the Veteran has submitted a September 2010 diagnosis of lumbar spinal subluxation from Dr. Mary B. Wheeler; a March 2010 diagnosis of mild multilevel degenerative disk disease and facet osteoarthropathy changes throughout the cervical spine from Dr. Scott Andersen, based on magnetic resonance imaging (MRI) evidence; and a February 2013 cervical spine diskectomy, decompression, and fusion report with diagnoses of spondylosis, myelopathy, degenerative disk disease, stenosis, and radiculitis from Dr. Omar Jimenez.

As these contentions and evidence had not been advanced at the time of the March 1996 denial, they are new.  As they regard the reasons for the denials, they are also material.  Specifically, since findings that the Veteran's current diagnoses may be associated with diagnoses or injuries in service would trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claims, the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claims of entitlement to service connection for fibrocystic breast disease, a chronic gynecological disease, a chronic low back strain, and a neck condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Fibrocystic Breast Disease

After reviewing the record, the Board finds that the most probative evidence supports a grant of service connection for fibrocystic breast disease.

First, evidence of a current disability is of record.  Specifically, the December 2010 VA examiner diagnosed the Veteran with fibrocystic breast disease.  Moreover, two private physicians, Dr. Phillip Gunther in February 2009, and Dr. Stephen Johnson in April 2007 and December 2007, found that the Veteran's mammographies showed moderately dense breast tissue.

Second, there is evidence of in-service incurrence.  The Veteran's service treatment records include a diagnosis of fibrocystic breast disease in July 1992 and August 1994.  In September 1994, an in-service clinician prescribed Tamoxifen, and found a reduction in the number of cysts.  In October 1994, a clinician found that the mastopathy had resolved.

Third, there is a nexus between the claimed in-service disease or injury and the present disability.  Specifically, at her March 2013 hearing, the Veteran testified that her fibrocystic breast disease returned in October 1995 upon her discontinuance of Tamoxifen.  See transcript, p. 21.  The October 1995 VA clinician's diagnosis of fibrocystic breast disease is of record.  Further, a February 1996 VA examiner found no pathology, but did find objective evidence of a few cystic areas bilaterally.

Attributing the benefit of the doubt to the Veteran, the Board finds that her initial symptoms began in service, and her first diagnosis of fibrocystic breast disease is documented therein; she has a current diagnosis of same; and her symptoms have persisted nearly continuously since service, having been diagnosed by a VA clinician within one year of separation from service.  38 C.F.R. §§ 3.102, 3.303(a) (2014).

The Board acknowledges that the December 2010 VA examiner opined that the Veteran's fibrocystic breast disease is less likely than not caused by or a result of service.  However, that opinion warrants no probative weight because the rationale does not support the conclusion.  Specifically, the examiner opined that fibrocystic breast disease is due to hormonal variation.  Here, the Veteran's fibrocystic breast disease had its onset in service and continues to the present; the fact that it is caused by hormonal variation is not evidence against service connection.

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for a grant of service connection for fibrocystic breast disease have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  Id.  Therefore, the claim is granted.

In assigning a disability rating, the AOJ should be cognizant that the grant of service connection for fibrocystic breast disease should not be interpreted to include the Veteran's June 1996 breast reduction surgery or any residuals thereof.  Although the Veteran asserted in her December 2011 substantive appeal, and again in her March 2013 hearing (pp. 21-22), that her breast reduction surgery was performed to treat her fibrocystic breast disease, the most probative evidence of record shows that the breast reduction surgery was for other purposes and was not a treatment for her fibrocystic breast disease.  Specifically, a December 1995 VA clinician recommended evaluation for breast reduction to treat the Veteran's upper- and lower-back pain, chafing in warm weather, and indentations from brassieres.  Further, the private physician who performed the breast reduction surgery, Dr. M. R. Baraban, explained in the June 1996 Discharge Summary that:

[The Veteran] has been diagnosed in the past as having fibrocystic disease, but the possibility of a breast reduction was not suggested at all for this.  However, she felt that her breasts were too large and elected to proceed with a breast reduction.

Consequently, the Board's grant of service connection is limited to the Veteran's fibrocystic breast disease, and does not include her breast reduction surgery or the residuals thereof.

Dysmenorrhea Syndrome

After reviewing the record, the Board finds that the most probative evidence supports a grant of service connection for dysmenorrhea syndrome.

First, evidence of a current disability is of record.  Specifically, the Veteran underwent a total vaginal hysterectomy by a private physician, Dr. Trina Brodsky, in September 1999.  Dr. Brodsky wrote in the September 1999 Discharge Summary that the Veteran's "total vaginal hysterectomy [is] for severe dysmenorrhea, severe menorrhagia and pelvic pain.  She had tried multiple hormonal and nonsteroidal anti-inflammatory medical regimens without success."  Therefore, the residuals thereof, including loss of use of a creative organ, constitute the Veteran's current disability.

Second, there is evidence of in-service incurrence.  The Veteran's service treatment records include a diagnosis of dysmenorrhea in August 1992.  Additionally, she testified at her March 2013 hearing that her symptoms began 17 weeks into her service.  See transcript, p. 23.

The Board has considered the VA examiner's December 2010 opinion that the Veteran's July 1989 Report of Medical Examination at enlistment includes a comment, "Midol for cramps," and that this "leads me to believe that she may have been experiencing dysmonorrheal [sic] before her military experience, but [was] not yet diagnosed."

The Court has clarified that in a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service, and (b) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs); cf. Verdon v. Brown, 8 Vet.App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that the July 1989 clinician's comment, "Midol for cramps," cannot reasonably be construed as a diagnosis of dysmenorrhea syndrome.  Therefore, it follows that dysmenorrhea syndrome was not noted at entry, and the burden falls to the government to show by clear and unmistakable evidence that (a) the condition preexisted service, and (b) the preexisting condition was not aggravated by service.  Neither the December 2010 VA examiner's opinion that the Veteran "may have been experiencing dysmonorrheal [sic] before her military experience," nor any other evidence of record, is sufficient to show by clear and unmistakable evidence that dysmenorrhea syndrome preexisted service.  Therefore, the showing of in-service incurrence has been met.  See Horn v. Shinseki, 25 Vet.App. 231, 236 (2012) (the presumption of soundness relates to the second requirement of service connection-the showing of in-service incurrence or aggravation of a disease or injury); see also Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir.2009).

Third, there is a nexus between the claimed in-service disease or injury and the present disability.  Specifically, the Veteran has competently and credibly reported that she experienced ongoing dysmenorrhea from her time in service until her hysterectomy in September 1999.  The Veteran's August 1992 in-service diagnosis, July 1995 VA clinician's diagnosis of dysmenorrhea, and September 1999 hysterectomy for severe dysmenorrhea are persuasive evidence of ongoing manifestations since service.  38 C.F.R. § 3.303(a) (2014).

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for a grant of service connection for dysmenorrhea syndrome, to include the residuals of a hysterectomy, have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2014).  Therefore, the claim is granted.


ORDER

The claim of entitlement to service connection for fibrocystic breast disease is reopened, and service connection for fibrocystic breast disease is granted.

The claim of entitlement to service connection for dysmenorrhea syndrome is reopened, and service connection for dysmenorrhea syndrome, to include residuals of a hysterectomy, is granted.

The claim of entitlement to service connection for a lumbar spine disorder is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a cervical spine disorder is reopened, and, to this extent only, the appeal is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination or opinion for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claim for service connection for multiple sclerosis, the October 2011 VA examination report is inadequate because the examiner limited her review to whether it is at least as likely as not that the Veteran's complaints in service were early manifestations of her diagnosed multiple sclerosis.  Pursuant to 38 C.F.R. §§ 3.307(a)(3), 3.309(a), a diagnosis of multiple sclerosis is presumptively service connected if the disease became manifest to a degree of 10 percent or more within seven years of the date of separation from service.  Here, a new medical opinion is required to consider whether the Veteran's symptoms from June 20, 1990 through November 22, 2001 (i.e., seven years after her date of separation) constituted manifestations of her multiple sclerosis, which was initially diagnosed in March 2010. 

With respect to the Veteran's claim for service connection for a lumbar spine disorder, a cervical spine disorder, and cervical brachial syndrome, the Board finds that a current examination is necessary to address the etiology of the claimed disabilities.  

On remand, the AOJ should request the Veteran's most recent VA and private medical records.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated her for her claimed disorders.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her claimed disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her claimed multiple sclerosis, lumbar spine disorder, cervical spine disorder, and cervical brachial syndrome.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the file, an opinion from a VA neurologist should be obtained.

The examiner should state whether it is at least as likely as not that the Veteran's multiple sclerosis is related to any in-service event or injury, or had its onset in service.

The examiner should also state whether it is at least as likely as not that the Veteran's multiple sclerosis manifested to a degree of 10 percent or more within seven years of the date of separation from service.  The Veteran separated from service on November 22, 1994; seven years from the date of separation is November 22, 2001.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* The Veteran's service treatment records.

* The October 2011 VA examination report.

* The Veteran's description of symptoms provided in January 2011, May 2011, and December 2011 written statements and March 2013 hearing testimony.  She reports she first had symptoms of multiple sclerosis in December 1991, and that her symptoms included numbness of the legs in February 1992,  a neurological issue of the lower limbs and a urinary issue in March 1994, and bladder issues in March 1995.  See transcript, pp. 4-10.

* The Veteran's private treatment records for multiple sclerosis, including March 2010 records from Dr. Tara Longoria; March 2010 records from Dr. Scott Andersen; March 2010 through July 2010 and November 2010 records from Dr. Betty F. Ball; and August 2010 records from Dr. Augusto A. Miravalle.

4.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA examination and opinion from a VA neurosurgeon or orthopedic spine surgeon, or person with such suitable expertise.  That person should identify or confirm the presence of lumbar spine disability, cervical spine disability and cervical brachial syndrome.  

The examiner also should state whether it is at least as likely as not that the Veteran's lumbar spine disorder is related to any in-service disease or injury, or had its onset in service.

The examiner should state whether it is at least as likely as not that the Veteran's cervical spine disorder is related to any in-service disease or injury, or had its onset in service.

The examiner should state whether it is at least as likely as not that the Veteran's cervical brachial syndrome is related to any in-service disease or injury, or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, and accepted medical principles.  The examiner should specifically consider the following:

* November 1992 service personnel record documentation of an in-service motor vehicle accident.

* The Veteran's service treatment records, including a report of pain, grinding, and popping in the right shoulder and neck, in the October 1994 Report of Medical History.

* The January 1996 VA examination report, including findings of cervical spine spondylolisthesis and straightening, and lumbar spine minimal degenerative changes.

* The Veteran's January 2011, May 2011, and December 2011 written statements and March 2013 hearing testimony that her low back and neck injuries are due to her November 1992 motor vehicle accident.  See transcript, pp. 11-20.

* The Veteran's VA treatment records, including March 1995 and December 1995 reports of back pain.

* The Veteran's private treatment records, including an October 2005 report of back pain to Dr. Longoria; April 2006 diagnoses of lumbago and cervicobrach from Dr. Wheeler; September 2010 diagnoses of lumbar spinal subluxation and cervicobrachial syndrome from Dr. Wheeler; a March 2010 diagnosis of mild multilevel degenerative disk disease and facet osteoarthropathy changes throughout the cervical spine from Dr. Andersen, based on MRI evidence; and a February 2013 cervical spine diskectomy, decompression, and fusion report with diagnoses of spondylosis, myelopathy, degenerative disk disease, stenosis, and radiculitis from Dr. Jimenez.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


